Citation Nr: 0835593	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating higher than 10 percent for tendonitis 
of the right shoulder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to July 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In the substantive appeal, dated in October 2003, the veteran 
requested a hearing before the Board.  In August 2005 in 
writing, the veteran withdrew his request for a hearing.

In April 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

As a result of the VA examination in May 2008, the record 
raises the claim of service connection for thoracic outlet 
syndrome, which is referred to the RO for appropriate action.  


FINDINGS OF FACT

Before April 21, 2005, right shoulder tendonitis was 
manifested by painful motion without limitation of the arm to 
shoulder level; from April 21, 2005, right shoulder 
tendonitis is manifested by functional limitation that more 
nearly approximates limitation of the arm at shoulder level.




CONCLUSIONS OF LAW

Before April 21, 2005, the schedular criteria for a rating 
higher than 10 percent for right shoulder tendonitis have not 
been met; from April 21, 2005, the schedular criteria for a 
20 percent for right shoulder tendonitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5201, 5203 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2002 and in April 2007.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was notified that VA 
would obtain VA records and records from other Federal 
agencies and that he could submit records not in the custody 
of a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).



To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim as a reasonable person could be 
expected to understand what was needed to support the claim.  
As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The VA has obtained VA records and 
private medical records and the veteran was afforded VA 
examinations to determine the severity of his right shoulder 
disability.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records document dislocations of the 
acromioclavicular joint of the right shoulder.

After service, in a rating decision in July 1993, the RO 
granted service connection for residuals of right 
acromioclavicular separation with degenerative changes and 
assigned a 10 percent rating under Diagnostic Code 5203.  The 
10 percent rating has remained in effect and unchanged since 
then. 

The current claim for increase was received in February 2002.

On VA examination in May 2002, the veteran complained of 
shoulder pain with weakness, stiffness, instability, and 
fatigue, which increased with daily activities.  On physical 
evaluation, the veteran was right handed.  There was no heat, 
redness, swelling, effusion, or tenderness.  The shoulder 
joint was stable.  There was crepitus with range of motion.  
On range of motion, forward flexion was from 0 to 180 
degrees, abduction was from 0 to 180 degrees, external and 
internal rotation was from 0 to 90 degrees.  There was pain 
throughout the range of motion.  Weakness, fatigue, 
incoordination, or lack of endurance did not affect range of 
motion. 

On VA examination on April 21, 2005, the veteran complained 
of shoulder pain with weakness and lack of endurance, which 
was exacerbated with repetitive activity.  On physical 
evaluation, there was no shoulder erythema or swelling.  
There was tenderness on palpation and painful behavior with 
repetitive movement.  On range of motion, forward flexion was 
from 0 to 170 degrees, abduction was from 0 to 170 degrees, 
and  external and internal rotation was to 75 degrees.  There 
was evidence of pain on motion.  There was no evidence of 
weakness or continued pain with repetitive movement.  Muscle 
strength was 5 for 5. 

In addenda in May 2005 and in June 2005, the examiner noted 
that the veteran was service-connected for tendonitis of the 
right shoulder and bilateral elbow epicondylitis and other 
nonservice-connected diagnoses included bilateral shoulder 
strain/sprain, bilateral ulnar neuritis with ulnar release, 
bilateral carpal tunnel syndrome with carpal tunnel release, 
and bilateral thoracic outlet syndrome.  The examiner noted 
too that X-rays revealed arthritis of the right 
acromioclavicular joint.  The examiner stated that the right 
shoulder symptoms of chronic pain and difficulty with 
overhead movement were consistent with tendonitis and 
arthritis of the acromioclavicular joint.  The examiner also 
stated that because of the combined effects of pain and lack 
of endurance, functional range of motion was further reduced 
by 50 percent in all planes.  In a second assessment, the 
examiner estimated that the functional loss due pain resulted 
in an additional loss of 20 degrees in all planes. 

On VA examination in May 2008, the veteran complained of 
right shoulder pain that occurred daily and of daily flare-
ups of pain precipitated by use of the right arm with such 
activities as driving and raising his elbows.  He stated that 
he avoided raising his arm above shoulder level due to pain, 
which the examiner commented resulted in functional loss 
above shoulder level.  On physical evaluation, there was no 
atrophy or deformity.  There was tenderness.  

On range of motion, forward flexion was from 0 to 170 
degrees, abduction was from 0 to 170 degrees, external 
rotation was to 70 degrees, and internal rotation was to 80 
degrees.  There was evidence of pain with movement.  There 
was no additional loss of range of motion with repetitive 
movement.  Muscle strength was 3 out of 5. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
38 C.F.R. § 4.71a; Diagnostic Code 5003.  

The normal range of motion of the shoulder is 180 degrees of 
forward flexion, 180 degrees of abduction, 90 degrees of 
external rotation, and 90 degrees of internal rotation.  38 
C.F.R. § 4.71, Plate I. Limitation of motion at the shoulder 
level equates to 90 degrees of either flexion or abduction.

Tendonitis of the right shoulder is currently rated as 10 
percent disabling under 38C.F.R. § 4.71a, Diagnostic Codes 
5024 and 5203. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
shall be rated based on limitation of motion of the affected 
part as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In this case, the right shoulder disability is rated under 
Diagnostic Code 5203, pertaining to impairment of the 
clavicle.  Under Diagnostic Code 5203, the criteria for the 
next higher rating, 20 percent, are dislocation of the 
clavicle or nonunion of the clavicle with loose.

Other potential Diagnostic Code is Diagnostic Code 5201, 
pertaining to limitation of motion of the arm.  Under 
Diagnostic Code 5201, the criterion for the next higher 
rating, 20 percent, is limitation of motion of the arm at 
shoulder level.  Limitation of motion to midway between the 
side and shoulder level warrants a 30 percent rating.

Analysis

Throughout the period of the appeal, in the absence of 
evidence of dislocation of the clavicle or nonunion of the 
clavicle with loose movement, the criteria for a higher 
rating under Diagnostic Code 5203, have not been met. 

Under Diagnostic Code 5201, the criterion for the next higher 
rating, 20 percent, is limitation of motion of the arm at 
shoulder level.  Limitation of motion at shoulder level would 
equate to 90 degrees of forward flexion or 90 degrees of 
abduction. 

On VA examination in May 2002, the shoulder joint was stable.  
Forward flexion was from 0 to 180 degrees and abduction was 
from 0 to 180 degrees.  There was pain throughout the range 
of motion, but weakness, fatigue, incoordination, or lack of 
endurance did not affect range of motion.

As neither forward flexion nor abduction, considering 
functional loss due to pain, was limited to movement of the 
arm at shoulder level, the criterion for a higher rating 
under Diagnostic Code 5201 before April 21, 2005, had not 
been met. 

On VA examination on April 21, 2005, there was painful 
behavior with repetitive movement.  Forward flexion was from 
0 to 170 degrees and abduction was from 0 to 170 degrees.  
There was no evidence of weakness or continued pain with 
repetitive movement.  

In addenda in May 2005 and in June 2005, the examiner stated 
that the right shoulder symptoms of chronic pain and 
difficulty with overhead movement were consistent with 
tendonitis and arthritis of the acromioclavicular joint.  The 
examiner also stated that because of the combined effects of 
pain and lack of endurance, functional range of motion was 
further reduced by 50 percent in all planes.  In a second 
assessment, the examiner estimated that the functional loss 
due pain resulted in an additional loss of 20 degrees in all 
planes. 

On VA examination in May 2008, the veteran complained of 
right shoulder pain that occurred daily and of daily flare-
ups of pain precipitated by use of the right arm with such 
activities as driving and raising his elbows.  He stated that 
he avoided raising his arm above shoulder level due to pain, 
resulting in functional loss due to pain.  Forward flexion 
was from 0 to 170 degrees and abduction was from 0 to 170 
degrees.  There was evidence of pain with movement.  There 
was no additional loss of range of motion with repetitive 
movement.  Muscle strength was 3 out of 5.

Although forward flexion and abduction are to 170 degrees, 
there is evidence of chronic pain and difficulty with 
overhead movement and the combined effects of pain and lack 
of endurance, further reduced the functional range of motion 
by one estimate to 50 percent in all planes, and in a second 
assessment to an additional loss of 20 degrees in all planes.  
Functional loss reduced by 50 percent equates to 85 degrees 
of forward flexion and of abduction.  Functional loss reduced 
by 20 degrees equates to 150 degrees of forward flexion and 
of abduction. 

Considering the findings that are most favorable to the 
veteran, the Board concludes that functional loss of either 
forward flexion or abduction to 85 degrees more nearly 
approximates limitation of motion of the arm to shoulder 
level, that is, no more than 90 degrees, along with the 
examiner's comment that the veteran had functional loss of 
the arm above shoulder level due to pain, the criterion for a 
20 percent rating under Diagnostic Code 5210, which was 
factually ascertainable, beginning with the findings on VA 
examination on April 21, 2005. 






The findings do not approximate or equate to limitation of 
motion of the arm midway between the side and shoulder level 
or to 45 degrees for a rating higher than 20 percent under 
Diagnostic Code 5201.  



ORDER

Before April 21, 2005, a rating higher than 10 percent for 
tendonitis of the right shoulder is denied.  

From April 21, 2005, a 20 percent rating for tendonitis of 
the right shoulder is granted, subject to the law and 
regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


